DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/20201 has been entered.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Applicant’s amendments overcome the prior art rejection.

Referring to the claim 1 the closest prior art of record files to teach or reasonably suggest, A device, comprising:  a first network; a second network; each of the first network and the second network comprising a switching element  to engage upon receiving a triggering signal; and a power dissipater to be engaged by the  switching elements to dissipate both stored and delivered energy when the switching  element  an impedance transformer coupled to the power dissipater to perform an impedance transformation that, when the 

Referring to the claim 10 the closest prior art of record files to teach or reasonably suggest A matching network system, comprising: Page 3 of 24a matching network device, comprising: a plurality of reactive elements; and a controller configured to provide a respective control signal to each of the actuating devices for the plurality of reactive elements such that, in response to the respective control signal provided thereto, each reactive element is actuated in accordance with that control signal; and an arc suppression device, comprising: a first network; a second network; each of the first network and the second network comprising: a to dissipate both stored and delivered energy when the switching element  engages; and an impedance transformer coupled to the power dissipater to perform an impedance transformation that, when the switching element  of the first network and the switching element of the second network are engaged in conjunction with the power dissipater, reduces a reflection coefficient at an input of the device, the first network and the second network being disposed symmetrically with respect to the impedance transformer.  Hence, claim 10 and depending claims 11 -13 are allowed

Referring to the claim 14 the closest prior art of record files to teach or reasonably suggest, A plasma generation system, comprising; a radio frequency generator; an arc suppression device coupled to the radio frequency generator, the arc suppression device comprising: a first network; a second network; each of the first network and the second network comprising: a switching element[[s]] to engage upon receiving a triggering signal; a power dissipater to be engaged by the generator; and a plasma chamber coupled to the matching network.  Hence, claim 14 and depending claims 15 -20 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/13/2021